—In a matrimonial action in which the parties were divorced by judgment entered December 19, 1996, the father appeals, as limited by his brief, from so much of an order of the Supreme Court, Nassau County (Warshawsky, J.), dated April 27, 1999, as, without a hearing, denied that branch of his motion which was to change custody of the parties’ child.
Ordered that the order is affirmed insofar as appealed from, with costs.
Contrary to the father’s contention, the Supreme Court properly exercised its discretion in denying that branch of his motion which was for a change in custody without conducting a hearing. A parent who seeks a change in custody is not automatically entitled to a hearing but must make some evidentiary showing sufficient to warrant a hearing (see, Matter of Miller v Lee, 225 AD2d 778; Matter of Ann C. v Debra S., 221 AD2d 338). The father’s allegations were not substantiated, and therefore did not warrant a hearing (see, Teuschler v Teuschler, 242 AD2d 289; Matter of Gerow v Gerow, 257 AD2d 718; David W. v Julia W., 158 AD2d 1). O’Brien, J. P., Thompson, Sullivan and Altman, JJ., concur.